    Case: 4:20-cv-01076-JAR Doc. #: 31 Filed: 09/21/21 Page: 1 of 2 PageID #: 613




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

KIMBERLY KNICKMEYER,                                  )
                                                      )
            Plaintiff,                                )
                                                      )
       v.                                             )       Case No. 4:20-CV-01076 JAR
                                                      )
KILOLO KIJAKAZI 1,                                    )
Acting Commissioner of the Social Security,           )
Administration,                                       )
                                                      )
            Defendant.                                )
                                                      )

                         MEMORANDUM AND ORDER OF REMAND

        This matter is before the Court on Defendant’s Motion to Reverse and Remand pursuant

to sentence four of 42 U.S.C. § 405(g). (Doc. No. 29). Plaintiff has no objection to Defendant’s

motion. (Doc. No. 30).

        Accordingly,

        IT IS HEREBY ORDERED that Defendant’s Motion to Reverse and Remand [29] is

GRANTED.

        IT IS FURTHER ORDERED that this action is REVERSED AND REMANDED to

the ALJ for further evaluation of Plaintiff’s maximum residual functional capacity, with specific

consideration of Plaintiff’s ability to sustain work on a regular and continuing basis, in

accordance with 20 C.F.R. § 404.1545 and Social Security Ruling 96-8p, as well as the medical

opinion evidence in accordance with 20 C.F.R. § 404.1520c.

        A separate Judgment will accompany this order.


1
  Dr. Kilolo Kijakazi is now the Commissioner of Social Security and is automatically substituted as a
party pursuant to Fed. R. Civ. P. 25(d). See also 42 U.S.C. § 405(g) (stating that action survives
regardless of any change in the person occupying the office of Commissioner of Social Security).
 Case: 4:20-cv-01076-JAR Doc. #: 31 Filed: 09/21/21 Page: 2 of 2 PageID #: 614




Dated this 21st day of September, 2021.




                                          JOHN A. ROSS
                                          UNITED STATES DISTRICT JUDGE




                                            2
